         Case 6:21-cv-00155-ADA Document 17-1 Filed 04/15/21 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 WSOU INVESTMENTS, LLC d/b/a                    )
 BRAZOS LICENSING AND                           )   Civil Action No. 6:21-cv-00153-ADA
 DEVELOPMENT,                                   )   Civil Action No. 6:21-cv-00154-ADA
                      Plaintiff,                )   Civil Action No. 6:21-cv-00155-ADA
                                                )
         v.                                     )   Hon. Alan D. Albright
                                                )
 NETGEAR, INC.,                                 )
                                                )
                               Defendant.       )


                              DECLARATION OF KAREN WU


        1.      I, Karen Wu, am over the age of eighteen and not a party to the above-captioned

action. I have personal knowledge of the facts set forth below. If called as a witness, I would

testify as follows:

        2.      I am employed as Director of Human Resources, US at Netgear, Inc.

(“NETGEAR”) and have been employed with NETGEAR for over 10 years.

        3.      NETGEAR is a Delaware corporation with its headquarters and principal place of

business in San Jose, California. As of April 2021, NETGEAR employed 334 employees, and

NETGEAR’s San Jose headquarters is home to 284 of those employees.

        4.      In my role as Director of Human Resources, I am familiar with the number and

location of the employees working in NETGEAR’s engineering, sales and marketing, operations,

and finance functions. I personally work out of San Jose, California.

        5.      NETGEAR has 102 sales and marketing employees. Of those, 69 are sales and

marketing employees in NETGEAR’s headquarters in San Jose, California.
        Case 6:21-cv-00155-ADA Document 17-1 Filed 04/15/21 Page 2 of 2




       6.      NETGEAR has 38 finance and accounting employees. Of those, 36 are finance and

accounting employees in NETGEAR’s headquarters in San Jose, California.

       7.      NETGEAR has 34 operations employees. Of those, 31 are operations employees in

NETGEAR’s headquarters in San Jose, California.

       8.      NETGEAR has 99 engineering employees. Of those, there are 89 engineering

employees in NETGEAR’s headquarters in San Jose, California.

       9.      NETGEAR does not have any physical place of business in the Western District of

Texas. In particular, NETGEAR does not have a customer support center in Austin, Texas.

       10.     NETGEAR does not have any employees in the Western District of Texas. In

particular, NETGEAR does not have a channel account manager in Austin, Texas.

                                                ***

I declare under penalty of perjury that the foregoing is true and correct.

Executed: April 15, 2021                              ______________________________
                                                      Karen Wu
